IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-20899
                         Conference Calendar
                          __________________


CURTIS MACK LEWIS,

                                       Plaintiff-Appellant,

versus

JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,
M. B. THALER, GEORGE R. PIERSON,
R. S. ROBERT, CURTIS D. JOHNSON,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-1225
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Curtis Mack Lewis appeals from the district court's order

dismissing his civil rights action as frivolous pursuant to 28

U.S.C. § 1915(d).    He argues that prison personnel were

deliberately indifferent to his serious medical needs in

prohibiting him from kneeling in line while waiting to obtain his




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20899
                                -2-

medication.   We have reviewed the record and the district court's

opinion and find no reversible error.

     On appeal, Lewis can present no legal points arguable on

their merits, and the appeal is frivolous.    See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).    Because the appeal is

frivolous, it is DISMISSED.   See 5th Cir. Rule 42.2.   We caution

Lewis that any additional frivolous appeals filed by him will

invite the imposition of sanctions.    To avoid sanctions, Lewis is

further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous because they have

been previously decided by this court.

     APPEAL DISMISSED.